IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DAVID NOWAKOWSKI,                        : No. 216 WAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
UNEMPLOYMENT COMPENSATION                :
BOARD OF REVIEW,                         :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of November, 2017, the Petition for Allowance of Appeal

is DENIED.